DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Arguments
Applicant’s arguments, see “Remarks”, filed on July 18, 2022, with respect to the rejection of claims 1-16, under 35 USC 102 and 35 USC 103 over JP 175896 (“Ishiwatari”) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground of rejection is made in view of the same primary reference.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “sliding cover employed over an outside of the inhaler component” must be shown or the feature canceled from claim 14.  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 14 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Applicant recites that the inhaler component further comprises a “sliding cover employed over an outside of the inhaler component”, but it is not clear which structural component of the inhaler component is covered by said “sliding cover”, the housing? the mouthpiece? the flavor reservoir?  the flavoring reservoir? Clarification is requested, but claim amendment is suggested.
Claim Rejections - 35 USC § 102/103

The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.


The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 3-13 and 15 are rejected under pre-AIA  35 U.S.C. 102 (a)(1) as anticipated by or, in the alternative, under pre-AIA  35 U.S.C. 103(a) as obvious over JP-175896 (English Translation), hereinafter “Ishiwatari et al”.
Regarding independent claim 1, Ishiwatari et al discloses a novel pipe, referred to as a “fragrance material pipe”, which permits the separate aspiration through both the mouth and the nose, of one or more fragrant material components (corresponding to the claimed “[a]n inhaler component”). 
In an embodiment depicted in Figure 5, there is provided a fragrance material carrier body (8) (read: housing) having a cover (9) attached to the top of the carrier (8) extending longitudinally along an axis of the carrier body (8) (read: housing cover) (see Figs) (corresponding to the claimed “a housing with a cover extending in a longitudinal direction”).
  The pipe further includes a pipe main body (3) having an aspirational opening (2)(read: mouthpiece), at a distal end thereof, to be inserted into the mouth of a user such that when said opening (2) is placed in the user’s mouth and aspirated, external air (read: inhalable medium) flows therethrough (see page 12 of English Translation) (corresponding to the claimed “a mouthpiece with a mouthpiece opening for supplying an inhalable medium into an oral cavity of the user”).  
As also seen in the embodiment of Fig. 5, the fragrance material carrier body (8) (read: housing) encloses a space (read: flavor reservoir) within which a 1st fragrance material carrier (4a) is provided which contains a fragrance material (read: flavor) (see page 3 and 15 of the English translation) (corresponding to the claimed “a flavor reservoir”).  
Also, as seen in the embodiment of Figs. 5, a portion of the pipe body (3)/aspirational opening (2)(“mouthpiece”) includes a space (read: flavoring reservoir) within which a 2nd fragrance material carrier (4b) is provided which contains a fragrance material (read: flavoring) such that upon aspiration, the fragrance, along with the external air, is aspirated through the mouth (see pages 3 and 15 of the English translation). As clearly apparent from Fig 5, a portion of the space which contains the 2nd fragrance material carrier (4b)(read: flavoring reservoir) longitudinally overlaps with a portion of the space which contains the 1st  fragrance material carrier (4a) (read: flavor reservoir) (corresponding to the claimed “wherein the mouthpiece additionally comprises a flavoring reservoir through which the inhalable medium can flow to enrich the inhalable medium with flavoring…and wherein the flavor reservoir and the flavoring reservoir are longitudinally overlapping”).
Since Ishiwatari discloses that the fragrance material carrier body (8) structure is “provided above” an opening (5) of the main body (3)/aspiration opening (2) structure, this appears to be a clear indication that the two structures are separate, as opposed to “integral” pieces. Hence, they are “detachably connected” to one another (see page 14 of the English translation).  However, in the alternative, it would have been obvious to one of ordinary skill in the art to have provided the carrier body (8) as a separate structure, rendering it detachably connected to/from the main body (3)/aspirational opening (2) (read: mouthpiece) merely for ease of cleaning and replacement, if/when needed (corresponding to the claimed “wherein the mouthpiece is detachably connected to a component of the housing”; and the “wherein the flavor reservoir is replaceable” recitation of claim 3).
 	Note: Applicant has included claim recitation that states “a mouthpiece…for supplying an inhalable medium into an oral cavity of a user…wherein the inhalable medium is a condensation aerosol”(emphasis added). However, material that is “worked upon” by an apparatus does not limit said apparatus claims.  MPEP 2115 states that “Inclusion of material…worked upon by a structure being claimed does not impart patentability to the claims". In re Young, 75 F. 2d 996, 25 USPQ 69 (CCPA 1935) (as restated in In re Otto, 312 F.2d 937, 136 USPQ 458,459 (CCPA 1963)). Hence, since the “the inhalable medium is a condensation aerosol” recitation is not positively cited in said claims, i.e. it is not a structural limitation thereof, for examination purposes, it will not be given patentable weight.  
Regarding claim 4-12, Applicant recites limitations for “flavor” in the flavor/flavoring reservoirs. However, an apparatus claim is only limited to positively-recited elements (see MPEP 2115). Since “flavor” is not positively cited in independent claim 1, the “flavor” recitation, in these claims, can be interpreted as not being a structural limitation thereof and, hence, for examination purposes, does not need to be given patentable weight. Further, it is clear from the structure of the spaces of the pipe body (3) which contain fragrance material carriers (4a, 4b) are both capable of containing a “flavor” having the recited characteristics/limitations because either space is, in fact, a “reservoir”.  
Regarding claim 13, from Figure 5 of Ishiwatari et al, it is clear that the fragrance material carrier body (8) may have a plane “m” (i.e., extending longitudinally and vertically, from a plan view, through said carrier body) which would divide the carrier cover (9) into two approximately equal-sized parts, wherein the aspiration opening (2) (read: mouthpiece opening) and the fragrance material carrier (4a) (read: flavor reservoir) are arranged on opposite sides of the carrier body (8) center plane “m” (corresponding to the claimed “further comprising a housing center plane m that divides the housing in a direction of the housing cover into two approximately equal-sized parts, wherein the mouthpiece opening and the flavor reservoir are arranged on opposite sides of the housing center plane m”) .
Regarding independent claim 15, as stated above, Ishiwatari et al discloses a fragrance material pipe that meets all of the limitations of “the inhaler component” of independent claim 1.  Applicant is again reminded that a claim is only limited to positively-recited elements (see MPEP 2115). Since “the inhalable medium is a condensation aerosol” is not a structural limitation of the claimed “inhaler”, for examination purposes, it will not be given patentable weight.  
Claim 16 is rejected under pre-AIA  35 U.S.C. 103(a) as obvious over JP-175896 (English Translation), hereinafter “Ishiwatari et al” in view of Dominguez (US. Pat. No. 7,100,618).
Regarding claim 16, Ishiwatari et al does not disclose “a rechargeable battery” used in its fragrance material pipe; however, the Dominguez reference shows that electrically-powered impellers are known to be used in devices which deliver inhalable media to be the oral cavity and the nostrils of a user in order to circulate the same for an improved organoleptic and olfactory experience for the user (see col. 4, lines 12-18). Hence, it would have been obvious to one of ordinary skill in the art to have added impellers to the structure of the Ishiwatari et al pipe in order to better distribute the fragrance-laden air into the nasal and oral passages of the user and, further, it would have been obvious to one of ordinary skill in the art to have employed a rechargeable battery, which has become a conventional and popular means by which to power personal devices (corresponding to the claimed “wherein the inhaler further comprises a rechargeable battery”).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIONNE WALLS MAYES whose telephone number is (571)272-5836. The examiner can normally be reached Mondays and Thursdays, 8:00AM - 4:00PM (E.S.T.).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael H Wilson can be reached on 571-270-3882. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DIONNE W. MAYES/Examiner, Art Unit 1747